DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-12 and 16-18 are pending.
Claims 3-5 and 13-15 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Mclntyre on January 19, 2022.

The application has been amended as follows: 

Claim 1 (Currently amended): A device comprising:
at least one processor configured to:
determine, based on (i) a first plurality of time-varying electrical measurements corresponding to a feeder head of a power distribution network having a plurality of phases and (ii) a second plurality of time-varying electrical measurements 
determining, for each respective set of time-varying electrical measurements, a respective ranked correlation coefficient comparing the respective set of time-varying electrical measurements and the second plurality of time-varying electrical measurements; and determining, as the predicted phase, the phase corresponding to the respective set of time-varying electrical measurements 

Claim 2 (Original): The device of claim 1, wherein the time-varying electrical measurements comprise voltage measurements.
Claims 3–5 (Canceled). 
Claim 6 (Currently amended): The device of claim 1, wherein determining the at least
one ranked correlation coefficient comprises determining at least one Kendall rank correlation coefficient.


Claim 8 (Original): The device of claim 1, wherein the time-varying electrical measurements comprise: active power consumption measurements, reactive power consumption measurements, frequency measurements, or current measurements.

Claim 9 (Original): The device of claim 1, wherein causing the at least one device of the power distribution network to modify operation based at least in part on the predicted phase comprises outputting the predicted phase to another device.

Claim 10 (Original): The device of claim 1, wherein causing the at least one device of the power distribution network to modify operation based at least in part on the predicted phase comprises: causing a node of the power distribution network to be switched to a different phase from the plurality of phases to improve load balance among the plurality of phases; or causing a smart inverter of the power distribution network to modify its output real power or output reactive power to regulate voltage on a phase from the plurality of phases.
Claim 11 (Currently amended): A method comprising:
determining, by a computing device comprising at least one processor, based on (i) a first plurality of time-varying electrical measurements corresponding to a feeder head of 
and
causing at least one device of the power distribution network to modify operation based at least on part on the predicted phase, wherein: using statistical analysis comprises determining at least one ranked correlation coefficient, the first plurality of time-varying electrical measurements comprises a respective set of time-varying electrical measurements for at least two phases in the plurality of phases, the second plurality of time-varying electrical measurements comprises time varying electrical measurements for a single phase, and determining the predicted phase comprises:
determining, for each respective set of time-varying electrical measurements, a respective ranked correlation coefficient comparing the respective set of time-varying electrical measurements and the second plurality of time-varying electrical measurements; and
determining, as the predicted phase, the phase corresponding to the respective set of time-varying electrical measurements


Claim 12 (Original): The method of claim 11, wherein the time-varying electrical measurements comprise: voltage measurements, active power consumption 
Claims 13–15 (Canceled).
Claim 16 (Currently amended): The method of claim 11, wherein determining the at
least one ranked correlation coefficient comprises determining at least one Kendall rank
correlation coefficient. 
Claim 17 (Original): The method of claim 11, wherein determining the predicted phase
comprises performing principle component analysis to reduce a dimensionality of at least one of:
the first plurality of time-varying electrical measurements or the second plurality of time-varying
electrical measurements.
Claim 18 (Previously presented): The method of claim 11, wherein causing the at least one
device of the power distribution network to modify operation based at least in part on the
predicted phase comprises:
causing a node of the power distribution network to be switched to a different phase from
the plurality of phases to improve load balance among the plurality of phases; or
causing a smart inverter of the power distribution network to modify its output real power
or output reactive power to regulate voltage on a phase from the plurality of phases.

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
While Bierer (USP 10, 459022) discloses a system that improves existing long range phasing voltmeter systems. The improvements lie in the system's ability to use even a marginal communication channel with minimum data speed and throughput requirements. The device disclosed herein accurately determines multiple parameters of an electrical system, such as phase, phase angle, phase sequence, and phase rotation, and operates when the electrical conductors are separated by a distance of many miles and when the grid is not operating at its normal operating frequency, Bell (USPGPUB 2018/0103302) discloses a systems and methods of the present disclosure are directed to determining the integrity of system measurements. The system and methods of the present disclosure can detect corrupted process measurement signals that can originate in instrumentation used with electricity distribution and transmission systems. These process measurement signals may be delivered by digital communications networks, and Chamarti et al. (USPPUB 2014/0028463) disclosed a system includes a utility meter, which includes a first sensor configured to detect usage of electric power, and a tamper detection system configured to detect an abnormality with an electrical current measurement from the first sensor as an indication of a tamper event associated with the first sensor, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:

determining, for each respective set of time-varying electrical measurements, a respective ranked correlation coefficient comparing the respective set of time-varying electrical measurements and the second plurality of time-varying electrical measurements; and determining, as the predicted phase, the phase corresponding to the respective set of time-varying electrical measurements having the respective ranked correlation coefficient with a highest absolute value.
Claim 11, causing at least one device of the power distribution network to modify operation based at least on part on the predicted phase, wherein: using statistical analysis comprises determining at least one ranked correlation coefficient, the first plurality of time-varying electrical measurements comprises a respective set of time-varying electrical measurements for at least two phases in the plurality of phases, the second plurality of time-varying electrical measurements comprises time varying electrical measurements for a single phase, and determining the predicted phase comprises:

determining, as the predicted phase, the phase corresponding to the respective set of time-varying electrical measurements having the respective ranked correlation coefficient with a highest absolute value.
.



in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119